Appeal by the State Insurance Fund from awards for disability and death benefits made by the State Industrial Board. Claimant was employed by the Cast Traffic Sign. Corporation as a moulder from some time in 1935 to September, 1936. It has been found that in the month of July, 1936, he contracted tuberculosis superimposed upon a pulmonary fibrosis, and that he died therefrom on November 16, 1937. Further, that such tuberculosis was the sole disabling factor and the primary cause of death. That it was due to exposure to gas and fumes in his employment by the Cast Traffic Sign Corporation as a moulder. There is evidence to sustain these findings, and the awards for disability and death benefits on the basis of an occupational disease, within the purview of section 3, subdivision 2, group 28, of the Workmen’s Compensation Law. Awards unanimously affirmed, with costs to the State Industrial Board, and against the State Insurance Fund. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.